715 N.W.2d 900 (2006)
475 Mich. 886
GREAT OAKS REAL ESTATE, LLC, Plaintiff/Counter-Defendant-Appellee,
v.
B & B GROUP, LLP, Defendant/Counter-Plaintiff/Cross-Plaintiff/Third-Party Defendant-Appellant, and
Oakland County Treasurer, Mitan & Associates, P.C., MTIS, Inc., and Department of Environmental Quality, Defendants, and
Paldevco, LP, a/k/a Paldevco, Ltd, and Lookwell Ltd Partnership, Defendants-Appellees, and
John H. Waltman, Caroline L. Waltman, a/k/a Carolyn Waltman, and Martin W. Bordoley, Defendants/Cross-Defendants, and
Marilyn Kremen, d/b/a Mek Investments, Andrew Munro, Munro & Zack, LLC, and Lapeer Road, LLC, Third-Party Defendants.
Docket No. 130554. COA No. 254731.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the application for leave to appeal the January 12, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.